 Case 1:20-cv-00764-LPS Document 15 Filed 10/30/20 Page 1 of 5 PageID #: 178




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 DATACLOUD TECHNOLOGIES, LLC,          )
                                       )
                      Plaintiffs,      )
                                       )
               v.                      )   C.A. No. 20-764 (LPS)
                                       )
 EXTREME NETWORKS, INC.,               )
                                       )
                      Defendant.       )

                DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
              RE: OPENING BRIEF IN SUPPORT OF ITS MOTION TO
            DISMISS PLAINTIFFS’ INDIRECT INFRINGEMENT CLAIMS

                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                        Jack B. Blumenfeld (#1014)
                                        Andrew Moshos (#6685)
                                        1201 North Market Street
                                        P.O. Box 1347
 OF COUNSEL:                            Wilmington, DE 19899
                                        (302) 658-9200
 Andrew N. Thomases                     jblumenfeld@mnat.com
 Daniel W. Richards                     amoshos@mnat.com
 ROPES & GRAY LLP
 1900 University Avenue, 6th Floor      Attorneys for Defendant
 East Palo Alto, CA 94303
 (650) 617-4000


October 30, 2020
 Case 1:20-cv-00764-LPS Document 15 Filed 10/30/20 Page 2 of 5 PageID #: 179




       Pursuant to Federal Rule of Evidence 201, Extreme Networks, Inc. (“Extreme”)

respectfully requests that this Court take judicial notice of the following documents, which are

matters of public record and are not subject to reasonable dispute because they are capable of

accurate and ready determination by resort to sources whose accuracy cannot reasonably be

questioned:

              Exhibit A: Excerpts from the prosecution history for U.S. Patent Application No.

               11/717,911, which issued as U.S. Patent No. 8,370,457, including a terminal

               disclaimer filed with the U.S. Patent and Trademark Office (“USPTO”), and the

               USPTO’s approval of the terminal disclaimer, retrieved from the USPTO PAIR

               portal, available at https://portal.uspto.gov/pair/PublicPair;

              Exhibit B: A copy of U.S. Patent No. 7,209,959, retrieved from the USPTO, Full-

               Text and Image Database, available at http://patft.uspto.gov/; and

              Exhibit C: Excerpts from the prosecution history for U.S. Patent Application No.

               13/731,731, which issued as U.S. Patent No. 8,762,498, including a terminal

               disclaimer filed with the USPTO, and the USPTO’s approval of the terminal

               disclaimer,    retrieved   from    the    USPTO      PAIR     portal,   available    at

               https://portal.uspto.gov/pair/PublicPair.

                                           ARGUMENT

       “The court may judicially notice a fact that is not subject to reasonable dispute because it:

(1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and

readily determined from sources whose accuracy cannot reasonably be questioned.” FED. R. EVID.

201(b). The Court “must take judicial notice if a party requests it and the court is supplied with

the necessary information.” FED. R. EVID. 201(c)(2). Courts may take judicial notice of published
 Case 1:20-cv-00764-LPS Document 15 Filed 10/30/20 Page 3 of 5 PageID #: 180




patents and documents taken from a patent’s prosecution history. See Pepitone v. Am. Standard,

Inc., 983 F.2d 1087, 1992 WL 336539, at *3 n.1 (Fed. Cir. 1992) (“[W]e may take judicial notice

of published patents under Fed. R. Evid. 201(b) & (c).”); Genetic Techs. Ltd. v. Bristol-Myers

Squibb Co., 72 F. Supp. 3d 521, 526 (D. Del. 2014), aff’d sub nom. Genetic Techs. Ltd. v. Merial

L.L.C., 818 F.3d 1369 (Fed. Cir. 2016) (“A court may also take judicial notice of the prosecution

histories, which are public records.”) (citation and quotations omitted); Irrevocable Tr. of

Antonious v. Nike, Inc., No. 11-CV-06327(KM), 2016 WL 3176576, at *6 (D.N.J. June 2, 2016)

(“I may of course take judicial notice of the existence of a publicly filed patent.”). “A court may

consider judicially noticeable facts without converting a motion to dismiss into a motion for

summary judgment.” Feingold v. Graff, 516 F. App’x 223, 225 (3d Cir. 2013); Kickflip, Inc. v.

Facebook, Inc., 999 F. Supp. 2d 677, 682 (D. Del. 2013) (explaining same principle).

       Extreme requests the Court take judicial notice of Exhibits A-C as evidence of the

expiration dates of two of the asserted patents in this case. Exhibit B is a true and correct copy of

a United States patent, publicly available for download on the USPTO website. Exhibits A and C

are true and correct copies of excerpts from the file histories of two of the patents at issue in this

case. Accordingly, the Court may properly take judicial notice of these exhibits. See Pepitone,

1992 WL 336539, at *3 n.1; Genetic Techs., 72 F. Supp. 3d at 526.




                                                  2
 Case 1:20-cv-00764-LPS Document 15 Filed 10/30/20 Page 4 of 5 PageID #: 181




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Andrew Moshos

                                          Jack B. Blumenfeld (#1014)
 OF COUNSEL:                              Andrew Moshos (#6685)
                                          1201 North Market Street
 Andrew N. Thomases                       P.O. Box 1347
 Daniel W. Richards                       Wilmington, DE 19899
 Ropes & Gray LLP                         (302) 658-9200
 1900 University Avenue, 6th Floor        jblumenfeld@mnat.com
 East Palo Alto, CA 94303                 amoshos@mnat.com
 (650) 617-4000
                                          Attorneys for Defendant
October 30, 2020




                                      3
 Case 1:20-cv-00764-LPS Document 15 Filed 10/30/20 Page 5 of 5 PageID #: 182




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on October 30,

2020, upon the following in the manner indicated:

 Stamatios Stamoulis, Esquire                                          VIA ELECTRONIC MAIL
 Richard C. Weinblatt, Esquire
 STAMOULIS & WEINBLATT, LLC
 800 North West Street Third Floor
 Wilmington, DE 19801
 Attorneys for Plaintiff

 James F. McDonough, III, Esquire                                      VIA ELECTRONIC MAIL
 Jonathan R. Miller, Esquire
 Travis E. Lynch, Esquire
 HENINGER GARRISON DAVIS, LLC
 3621Vinings Slope, Suite 4320
 Atlanta, GA 30339
 Attorneys for Plaintiff

                                             /s/ Andrew Moshos
                                             __________________________
                                               Andrew Moshos (#6685)
